Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 6 and 9 are objected to because of the following informalities:  
Claims 1 (lines 9 and 10), 2-4, 6 and 9 recite “a gas from the downstream part of the compressor” and should recite “the gas from the downstream part of the compressor”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 21 of copending Application No. 16/753,827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application “anticipate” the claims of the instant application.  Here, the more specific reference application claims encompass the broader instant application claims.  Following the In re Goodman decision cited in the preceding paragraph, Applicant may not be granted a patent containing a claim for the specific or narrower invention and also obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the lower limit” and “the upper limit” in lines 5 and 6 of the claim.  It is unclear if this refers to the limits on the first predetermined temperature or the second predetermined temperature.  Clarification is required.
Claim 20 recites “90% maximum”.  The specification describes a maximum output power and a maximum bleed, the paragraph cited in the remarks for providing support for this limitation, paragraph 14, is silent on which maximum.  It is therefore unclear if this refers to bleed air or output power or something else.  Claim 21 has the same issue with “95% maximum”. Clarification is required.
Claim 20 recites “the step detecting bleeding […]”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this simply lacks antecedent basis or if the claim’s dependency has an error as this language is used in claim 9, not base claim 1.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Myers et al. (US 8,015,826).
Regarding claim 1, Myers discloses a method of controlling a gas turbine engine (Figure 1), the gas turbine engine having in axial flow series a compressor (14), a combustor (16), a compressor-turbine (18) and an exhaust (at Texit), the gas turbine capable of operating in at least a high output power range, a medium-high output power range, a medium-low output power range and a low output power range (a gas turbine is necessarily capable of operating over a series of power ranges), the method comprising:
during the medium-high output power range (the claim gives no description of exactly what is defined as a “medium-high output power range”, so this is understood to be a range, which inherently occurs during operation of a gas turbine engine) bleeding a gas from a downstream part of the compressor to an upstream part of the compressor (col. 4, ll. 4-14 describe bleeding gas from the high pressure section, i.e. downstream part of the compressor, to the engine inlet, i.e. upstream part of the compressor) so that a first predetermined temperature of 
during the medium-low output power range (the claim gives no description of exactly what is defined as a “medium-low output power range”, so this is understood to be a range, which inherently occurs during operation of a gas turbine engine) bleeding a gas from the downstream part of the compressor to the upstream part of the compressor (col. 4, ll. 4-14 describe bleeding gas from the high pressure section, i.e. downstream part of the compressor, to the engine inlet, i.e. upstream part of the compressor) and bleeding a gas from the downstream part of the compressor
Regarding claim 2, Myers discloses wherein, during the low output power range bleeding a gas from the downstream part of the compressor to the upstream part of the compressor is at a maximum and bleeding a gas from the downstream part of the compressor to the exhaust is at a maximum (Figure 4 shows the bleed flow is at a maximum at 48% load, i.e. low output power range).  
Regarding claim 3, Myers discloses wherein, during the high output power range bleeding a gas from the downstream part of the compressor to the upstream part of the 
Regarding claim 4, Myers discloses wherein, during the medium-low output power range bleeding a gas from the downstream part of the compressor to the upstream part of the compressor is at a maximum (Figure 4 shows the bleed flow is at a maximum at 48% load, i.e. medium-low output power range).  
Regarding claim 5, Myers discloses wherein, the medium-high output power range has a maximum point and a minimum point and bleeding the gas from the downstream part of the compressor to the upstream part of the compressor comprises changing the amount of gas bled from a minimum amount at the maximum point to a maximum amount at the minimum point (the medium-high output power range can be defined between 48% load, minimum point, to 60% load, maximum point.  Figure 4 shows the amount of gas bled is at 0 at the maximum point, 60% load, and is at its highest at the minimum point, 48% load).
Regarding claim 6, Myers discloses wherein, the medium-low output power range has a maximum point and a minimum point and bleeding a gas from the downstream part of the compressor to the exhaust comprises changing the amount of gas bled from a minimum amount at the maximum point to a maximum amount at the minimum point (the medium-low output power range can be defined between 48% load, minimum point, to 60% load, maximum point.  Figure 4 shows the amount of gas bled is at 0 at the maximum point, 60% load, and is at its highest at the minimum point, 48% load). 
Regarding claim 7, Myers discloses wherein, each of the first and second predetermined temperatures comprises a respective nominal temperature and respective upper and lower limits 
changing the amount of gas bled comprises increasing the amount of gas bled if the temperature of the combustor reaches the lower limit and/or decreasing the amount of gas bled if the temperature of the combustor reaches the upper limit (For purposes of examination this is assumed to refer to the limits for either of the predetermined temperatures, col. 2, ll. 35-39 describe increasing the amount of gas bled as the combustor reaches lower T_PZ limit).  
Regarding claim 10, Myers discloses wherein, the high output power range is between 100% to 50% maximum output power (as described above, the ranges can be arbitrarily set), 
wherein the medium-high output power range is between 85% to 40% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 60% to 40%),
wherein the medium-low output power range is between 85% to 30% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 60% to 30%), and 
wherein the low output power range is between 0% and 60% maximum output power (as described above, the ranges can be arbitrarily set).  
Regarding claim 11, Myers discloses a gas turbine engine (Figure 1) capable of operating in at least a high output power range, a medium-high output power range, a medium-low output power range and a low output power range (a gas turbine is necessarily capable of operating over a series of power ranges), the gas turbine engine comprising:

a temperature sensor (T_PZ) mounted to the gas turbine engine and arranged to sense or calculate the temperature of the combustor (controller 88 calculates and controls based on the temperature sensed at T_PZ), 
a first compressor bleed system (80) comprising a first duct (56) connecting a downstream part of the compressor (30 and 32) and an upstream part (col. 4, ll. 4-14 describe bleeding gas from the high pressure section, i.e. downstream part of the compressor, to the engine inlet, i.e. upstream part of the compressor) and a first valve (84) located on the duct, 
a second compressor bleed system (92) comprises a second duct (50) connecting the downstream part of the compressor and the exhaust (see figure 1) and a second valve (94) located on the duct, 
an engine control unit (88) connected to the temperature sensor, the first valve and the second valve, the engine control unit programmed to control the first valve and the second valve dependent on the temperature of the combustor such that 
during the medium-high output power range (the claims give no description of exactly what is defined as a “medium-high output power range” and the specification describes the various ranges as overlapping or completely encompassing other ranges, so this is understood to be a range, which inherently occurs during operation of a gas turbine engine) the first valve is at least partly open (col. 4, ll. 4-14 describe opening valve 84 to bleed gas from the high pressure section, i.e. downstream part of the compressor, to the engine inlet, i.e. upstream part of the compressor) such that a first predetermined temperature of the combustor is maintained (col. 4, ll. 32-35 describe maintaining the temperature of the combustor), 

Regarding claim 12, Myers discloses a power turbine (46) located between the turbine and the exhaust (see figure 1), the power turbine is connected to a shaft (col. 1, l. 12) for driving a load (in figure 1 the load is the compressor).  
Regarding claim 17, Myers discloses wherein the high output power range is between 100% to 75% maximum output power (as described above, the ranges can be arbitrarily set), 
wherein the medium-high output power range is between 75% to 50% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 60% to 50%),
wherein the medium-low output power range is between 60% to 30% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 60% to 30%), and 
wherein the low output power range is between 0% and 40% maximum output power  (as described above, the ranges can be arbitrarily set).  
Regarding claim 18, Myers discloses wherein the medium-low output power range is between 50% to 35% maximum output power (as described above, the ranges can be arbitrarily set, bleed occurs in this range as described in base claim 1 between 50% to 35%).  
Regarding claim 19, Myers discloses wherein the low output power range is between 0% and 30% maximum output power (as described above, the ranges can be arbitrarily set).
Allowable Subject Matter
Claims 8-9, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Myers.  Myers teaches a first predetermined temperature and a second predetermined temperature that are the same and are a limit to prevent excessive CO emissions as well as an upper exhaust temperature limit with no description of what that value is or how it relates to the lower CO emissions limit.  Additionally, while Myers teaches that bleed duct 80 can bring air to the inlet of the engine, the two bleed ducts do not share a common inlet nor does Myers give any description of how the control of the two are related.  
The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a difference between the two predetermined temperatures is in the range of 5-20°C as described by claim 8, detecting bleed to the upstream part of the compressor has reached a maximum and starting bleed to the exhaust as described by claim 9, the two bleed systems having a common bleed outlet or common array of bleed outlets from the compressor as °C of the predetermined temperature as described by claim 15.  Claims dependent thereon contain at least the allowable subject matter described by the base claim.
Claims 20 and 21 appear to contain allowable subject matter as the prior art of record fails to teach any predetermined point at 90 or 95 percent of a maximum (bleed air or output power).
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 3-5 that Myers does not anticipate claim 1. Applicant argues that Myers does not disclose at which output power range bleed occurs.  Myers teaches specific output ranges at which bleed flow occurs in col. 4, ll. 45-67; however, this is a moot point as the claim does not require a specific output range, simply “medium-low output power” and “medium-high output power”, which do not have an inherent correlated value.  Second, Applicant argues that Myers fails to teach “that at one output power range air is bled to an upstream part of the compressor and at a lower output power range additional air is bled to the exhaust”.  This appears to be arguing that no air is bled to the exhaust during the first range or an amount of air is bled to the exhaust during the first range that is less than the amount bled to the exhaust during the second range, but this is not claimed.  Myers teaches air bled to both locations and that this occurs over a range of power (see col. 4) and the claim does not specify the particular output of the power for each range, so Myers teaches the claim.  Applicant goes on to thoroughly describe the invention as described in the specification; however, until these limitations are included in the claims, the point is moot.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741